     Case 2:18-cr-00468-WKW-SRW Document 90 Filed 01/07/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
         v.                                 ) CASE NO. 2:18-CR-468-WKW
                                            )             [WO]
LATRAIL MARCELLUS JACKSON                   )

                                       ORDER

         Before the court is Defendant Latrail Marcellus Jackson’s pro se motion for

compassionate release (Doc. # 86), in which Mr. Jackson seeks to modify an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The

Government has responded in opposition. (Doc. # 89.)

         Mr. Jackson was convicted at trial on two counts of possessing with intent to

distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). As a result

of his conviction, Mr. Jackson was sentenced to 210 months’ imprisonment. (Doc.

# 58.)        Mr. Jackson’s projected release date is November 3, 2033.           See

https://www.bop. gov/inmateloc/ (last visited Dec. 30, 2020).

         Based upon a thorough review of the record, Mr. Jackson has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his

designated federal correctional institution is unable to provide him adequate medical

care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States
     Case 2:18-cr-00468-WKW-SRW Document 90 Filed 01/07/21 Page 2 of 2




v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Jackson’s motion for compassionate

release (Doc. # 86) is DENIED.

      DONE this 7th day of January, 2021.

                                           /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                         2
